 

 

EXHIBIT 10.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXPERIENCE ART AND DESIGN, INC.

 

2013 INCENTIVE COMPENSATION PLAN

 

EFFECTIVE AS OF

MAY 7, 2013

 

 

--------------------------------------------------------------------------------

 
 

 

EXPERIENCE ART AND DESIGN, INC.

2013 INCENTIVE COMPENSATION PLAN

 

1.                  PURPOSE AND ELIGIBILITY. The purpose of this 2013 Incentive
Compensation Plan of Experience Art and Design, Inc., a Nevada corporation, is
to provide stock options, stock issuances and other equity interests in the
Company to (a) Employees, Directors and Consultants of the Company or any Parent
or Subsidiary thereof, and (b) any other Person who is determined by the
Committee of the Board of Directors of the Company to have made (or is expected
to make) contributions to the Company or any Parent or Subsidiary thereof. 
Definitions are contained in Section 2 of the Plan.

 

2.                  CERTAIN DEFINITIONS.

 

a.                   ”Affiliate" shall have the meaning ascribed to such term in
Rule 12b‑2 of the General Rules and Regulations of the Exchange Act.

b.                  “Award” shall mean, individually or collectively, a grant
under this Plan of Stock Options, Restricted Compensation Shares, Restricted
Compensation Share Units, Stock Appreciation Rights, Performance Shares, Award
Shares or other Awards.

c.                   “"Award Agreement” shall mean an agreement entered into by
the Company and each Participant setting forth the terms and provisions
applicable to Awards granted under this Plan, in the form approved by the
Committee.

d.                  “Award Shares” shall mean awards of Common Stock granted to
a Participant pursuant to Section 11 hereof.

e.                   "Base Salary" shall mean a Participant's "Base Salary" as
such term is defined in the Participant’s Employment Agreement or as otherwise
agreed between the Participant and the Business Entity that employs the
Participant.

f.                   “Board” or “Board of Directors” shall mean the group of
directors who have authority to manage the Company in accordance with the
Certificate of Incorporation or Bylaws of the Company.

g.                  "Business Entity" shall mean (i) the Company or (ii) any
Parent or Subsidiary thereof.

h.                  "Business Entity Location" means a Business Entity office
consisting of one or more buildings within 25 miles of each other.

i.                    "Cause" shall mean, "Cause," as defined in the
Participant's Employment Agreement or Director's Agreement, and in the absence
of such definition, Cause shall mean, as determined by the Committee in its sole
discretion, the Participant's

 

--------------------------------------------------------------------------------

 
 

 

                                    i.          material act of dishonesty with
respect to the Business Entity that employs the Participant;

 

                                    ii.         conviction for a felony, gross
misconduct that is likely to have a material adverse effect on the business and
affairs of the Business Entity that employs the Participant; or

 

                                    iii.        other misconduct, such as
excessive absenteeism or failure to comply with the rules of the Business Entity
that employs the Participant.

 

j.                    "Change In Control" shall mean the occurrence of the first
step, including, but not limited to, commencement of negotiations, in a process
that results in any one of the following events:

 

                                    i.          the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of 40% or more of the (A) then outstanding voting stock of the
Company; or (B) the combined voting power of the then outstanding securities of
the Company entitled to vote;

                         

                                    ii.         an ownership change in which the
shareholders of the Company before such ownership change do not retain, directly
or indirectly, at least a majority of the beneficial interest in the voting
stock of the Company after such transaction, or in which the Company is not the
surviving company;

 

                                    iii.        the direct or indirect sale or
exchange by the beneficial owners (directly or indirectly) of the Company of all
or substantially all of the stock of the Company;

 

                                    iv.        a reorganization, merger, or
consolidation in which the Company is a party;

 

                                    v.         the sale, exchange, or transfer
of all or substantially all of the assets of the Company;

 

                                    vi.        the bankruptcy, liquidation or
dissolution of the Company; or

 

                                    vii.       any transaction including the
Company in which the Company acquires an ownership interest of any percentage
in, enters into a joint venture, partnership, alliance or similar arrangement
with, or becomes owned in any percentage by, any other entity that is engaged in
a business similar to the business engaged in by the Company and that has
operations in North America immediately before such transaction or within one
year thereafter.

2

 

--------------------------------------------------------------------------------

 
 

 

 

k.                  "Code" means the Internal Revenue Code of 1986, as amended,
and any regulations promulgated thereunder.

 

l.                    "Committee" shall mean the Compensation Committee of the
Board or such other committee designated by the Board that satisfies any then
applicable requirements of the New York Stock Exchange, NASDAQ, or such other
principal national stock exchange on which the Common Stock is then traded, and
which consists of two or more members of the Board, each of whom shall be an
Outside Director. Notwithstanding the foregoing, in the case of any Award
granted to any Participant who is a Covered Employee, the Committee shall
consist of two or more members of the Board who are Outside Directors.

 

m.                "Common Stock" shall mean the common stock, par value $0.0001
per share, of the Company. 

 

n.                  "Company" shall mean Experience Art and Design, Inc., and
any successor thereto, and, for purposes of Awards other than Incentive Stock
Options, shall include any other business venture in which the Company has a
direct or indirect significant interest, as determined by the Committee in its
sole discretion.

 

o.                  “Consultant” shall mean a consultant, contractor or advisor
who provides services to the Company and/or a Subsidiary or Affiliate as an
independent contractor. Service as a Consultant shall be considered as
employment for all purposes of the Plan except for purposes of the grant of an
Incentive Stock Option hereunder.

 

p.                  "Control" (including the terms "Controlled by" and "under
common Control with") shall mean the possession, directly or indirectly, or as a
trustee or executor, of the power to direct or cause the direction of the
management of a Person, whether through the ownership of stock, as a trustee or
executor, by contract or credit agreement or otherwise.

 

q.                  “Covered Employee” shall mean a Participant who, as of the
date of vesting and/or payout of an Award, as applicable, is one of the group of
“covered employees,” as defined in Code Section 162(m), or any successor statute
and the regulations promulgated thereunder.

 

r.                    "Designated Beneficiary" shall mean the beneficiary
designated by a Participant, in accordance with Section 15i hereof, to receive
amounts due or exercise rights of the Participant in the event of the
Participant's death.  In the absence of an effective designation by a
Participant, Designated Beneficiary shall mean the Participant's estate.

3

 

--------------------------------------------------------------------------------

 
 

 

 

s.                   "Determination Period" shall mean, with respect to any
Performance Period, a period commencing on or before the first day of the
Performance Period and ending not later than the earlier of (i) 90 days after
the commencement of the Performance Period and (ii) the date on which
twenty-five percent (25%) of the Performance Period has been completed. Any
action required to be taken within a Determination Period may be taken at a
later date if permissible under Section 162(m) of the Code or regulations
promulgated thereunder, as they may be amended from time to time.

 

t.                    "Director" shall mean a member of the Board or the board
of directors of a Parent or Subsidiary.

 

u.                  “Director's Agreement" shall mean the Participant's
agreement with the Company or any Parent or Subsidiary thereof to serve as a
non-Employee director of such Business Entity.

 

v.                  "Disability" shall mean the mental or physical inability to
perform satisfactorily the essential functions of Participant’s full-time
duties, with or without a reasonable accommodation, as determined in good faith
by a physician appointed by or satisfactory to the Business Entity which employs
the Participant; provided, however, that any disability which continues for one
hundred and twenty (120) days (whether or not consecutive) in any twenty-four
(24) month period shall be deemed a total and permanent disability.

 

w.                "Effective Date" shall mean the date specified in Section 15c
hereof.

 

x.                  "Employee" shall mean an employee of the Company or any
Parent or Subsidiary thereof.

 

y.                  "Employment Agreement" shall mean the Participant's
employment agreement with the Business Entity that employs the Participant.

 

z.                   "ERISA" shall mean the Employee Retirement Income Security
Act of 1974, as amended.

 

aa.               "Exchange Act" shall mean the Securities Exchange Act of 1934,
as amended.

 

bb.              “Free-Standing SAR” means a SAR that is granted independent of
an Option, as described in Section 9 hereof.

 

4

 

--------------------------------------------------------------------------------

 
 

 

cc.               "Good Reason" shall mean "Good Reason," as defined in the
Participant's Employment Agreement or Director's Agreement, and in the absence
of such definition, shall mean:

 

                                    i.          without the Participant's prior
written consent, any material diminution in the Participant's authority, duties
or responsibilities, including those pertaining to his or her status as a
director, if applicable, provided, however, that prior to any termination
pursuant to this section the applicable Business Entity must be given notice by
the Participant of his or her objection to such material diminution and no less
than 20 days to cure the same;

 

                                    ii.         any failure by the Business
Entity to pay the Participant any portion of the Base Salary or any other
payments to which the Participant is entitled provided, however, that prior to
any termination on account of the non-payment of Base Salary, the Business
Entity must be given no less than 30 days to cure the same;

 

                                    iii.        without the Participant's prior
written consent, the relocation of the principal place of the Participant's
employment to a location more than 30 miles from the Business Entity Location
where the individual was working immediately prior to the relocation; or

 

                                    iv.        a material breach by the Company
of any of the material provisions of this Plan, provided, however, that prior to
any termination pursuant to this section the applicable Business Entity must be
given notice by the Participant of such acts or omissions and no less than 20
days to cure the same.

 

dd.             “Incentive Stock Option” shall mean an option to purchase shares
of Common Stock granted hereunder which is designated as an Incentive Stock
Option and is intended to meet the requirements of code Section 422.

 

ee.               “Insider” shall mean an individual who is, on the relevant
date, an officer, director or beneficial owner of more than ten percent (10%) of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, all as defined under Section 16 of the Exchange
Act.

 

ff.                “Nonqualified Stock Option” shall mean an Option to purchase
Common Stock which is not intended to or which does not meet the requirements of
Code Section 422.

 

gg.              “Option” shall mean the right to purchase shares of Common
Stock as described in Section 6 hereof.

 

5

 

--------------------------------------------------------------------------------

 
 

 

hh.              “Outside Director” shall have the meaning as provided in Code
Section 162(m), Treasury Regulation §1.162-27(e)(3) or any successor statute or
regulation promulgated thereunder.

 

ii.                  “Parent” shall mean, in the case of an Incentive Stock
Option, a "parent corporation," within the meaning of Section 424(e) of the
Code, with respect to the Company, and in all other instances, an entity,
directly or indirectly, in Control of the Company.

 

jj.                  “Participant” shall mean an Employee, Director or
Consultant who has been selected to receive an Award or who has outstanding an
Award granted under the Plan.

 

kk.              "Performance Period" shall mean a one (1), two (2), three (3),
four (4) or five (5) fiscal or calendar year or other 12 consecutive month
period for which performance goals are established pursuant to Section 4.

 

ll.                  “Performance Shares” shall mean the shares of Common Stock
awarded pursuant to a Performance Share Award as described in Section 10 hereof.

 

mm.          “Performance Share Award” shall mean the award of Performance
Shares as described in Section 10 hereof.

 

nn.              "Person" shall mean a person within the meaning of Section
3(a)(9) of the Exchange Act.

 

oo.              "Plan" shall mean the Experience Art and Design, Inc. 2013
Incentive Compensation Plan, as set forth herein, as it may be amended from time
to time.

 

pp.              “Restricted Compensation Share Award” shall mean the right to
acquire shares of Common Stock subject to restrictions on transfer and
forfeiture as described in Section 8 hereof.

 

qq.              “Restricted Compensation Shares” shall mean the shares of
Common Stock awarded pursuant to a Restricted Compensation Share Award as
described in Section 8 hereof.

 

rr.                 “Restricted Compensation Share Unit Award” shall mean the
right to acquire Restricted Compensation Shares at some time in the future as
described in Section 8 hereof.

 

ss.                "Retirement" shall mean the voluntary termination of the
Participant at any time on or after attaining age 65.

 

6

 

--------------------------------------------------------------------------------

 
 

 

tt.                 “Stock Appreciation Right” or “SAR” shall mean an award
granted alone or in connection with a related Option, designated as a SAR
pursuant to Section 9 hereof.

 

uu.              “Stock Appreciation Right Award” shall mean an award of an SAR
pursuant to Section 9 hereof.

 

vv.              “Stock Option Agreement” shall mean the agreement between the
Company and a Participant which evidences the grant and specifies the terms and
conditions of an Option granted to the Participant.

 

ww.          "Subsidiary" shall mean, in the case of an Incentive Stock Option,
a "subsidiary corporation," within the meaning of Section 424(f) of the Code,
with respect to the Company, and in all other instances, an entity, directly or
indirectly, Controlled by the Company.

 

xx.              “Tandem SAR” shall mean an SAR that is granted in connection
with a related Option pursuant to Section 9 hereof.

 

yy.                “Treasury Regulations” shall mean regulations as promulgated,
and as amended from time to time, by the U.S. Department of the Treasury under
the authority of the Code.

 

zz.               "Vesting Period" shall mean a continuous period of time
pursuant to which an Award is partially or fully forfeitable to the Company.

 

3.                  ADMINISTRATION. 

 

a.                   GENERAL.  The Plan shall be administered by the Committee.
The Committee, in its sole discretion, shall have the authority to grant and
amend Awards, to adopt, amend and repeal rules relating to the Plan and to
interpret and correct the provisions of the Plan and any Award.

 

b.                  POWERS AND RESPONSIBILITIES.  Subject to the express
limitations of the Plan, the Committee shall have the following discretionary
powers, rights and responsibilities, in addition to those described in Section
3a.

 

                                    i.          to construe and determine the
respective Stock Option Agreements, other Award Agreements  and the Plan;

 

                                    ii.         to prescribe, amend and rescind
rules and regulations relating to the Plan and any Awards;

 

                                    iii.        to determine the extent to which
Award vesting schedules shall be accelerated or Award payments made to, or
forfeited by, a Participant in the event of (A) the Participant's termination of
employment with the Company or any Parent or Subsidiary thereof due to
Disability, Retirement, death, Good Reason, Cause or other reason, or (B) a
Change in Control of the Company;

7

 

--------------------------------------------------------------------------------

 
 

 

 

                                    iv.        to determine the terms and
provisions of the respective Stock Option Agreements, other Award Agreements and
Awards, which need not be identical;

 

                                    v.         to grant Awards to Participants
based upon the attainment of performance goals that do not constitute "objective
performance goals" within the meaning of Section 162(m) of the Code;

 

                                    vi.        to grant Awards that are Options
or Stock Appreciation Rights based solely upon a Vesting Period; and

 

                                    vii.       to make all other determinations
in the judgment of the Committee necessary or desirable for the administration
and interpretation of the Plan.

 

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Stock Option Agreement, other Award
Agreement or Award in the manner and to the extent it shall deem expedient to
carry the Plan, any Stock Option Agreement, other Award Agreement or Award into
effect and it shall be the sole and final judge of such expediency.  All
decisions by the Committee shall be final and binding on all interested
persons.  Neither the Company nor any member of the Committee shall be liable
for any action or determination relating to the Plan.

 

 c. DELEGATION OF POWER.  The Committee may delegate some or all of its power
    and authority hereunder to the President or Chief Executive Officer of the
    Company or other executive officer of the Company or, with respect to a
    Subsidiary, the stockholders of such Subsidiary, as the Committee deems
    appropriate.  Notwithstanding the foregoing, with respect to any person who
    is a Covered Employee or who, in the Committee's judgment, is likely to be a
    Covered Employee at any time during the applicable Performance Period, only
    the Committee shall be permitted to (i) designate such person to participate
    in the Plan for such Performance Period, (ii) establish performance goals
    and Awards for such person, and (iii) certify the achievement of such
    performance goals. For purposes of the immediately preceding sentence,
    "Committee" shall mean two or more members of the Board who are Outside
    Directors.  No member of the Committee may make any decisions under this
    Plan whatsoever in respect of an Award to be granted to such member.

 

 

8

 

--------------------------------------------------------------------------------

 
 

 

4.                  PERFORMANCE GOALS AND OTHER CRITERIA.

 

a.                   ROLE OF COMMITTEE.  The Committee shall establish within
the Determination Period of each Performance Period (i) one or more objective
performance goals for each Participant or for any group of Participants (or
both), provided that the outcome of each goal is substantially uncertain at the
time the Committee establishes such goal and/or (ii) other criteria, including,
but not limited to, performance criteria that do not satisfy the requirements of
Treasury Regulation Section 1.162-27(e)(2) or time vesting criteria, the
satisfaction of which is required for the payment of an Award.  Notwithstanding
any provision of this Plan to the contrary, Awards that are Options or Stock
Appreciation Rights may be granted solely on the basis of a Vesting Period, and
without regard to performance or any other criteria.

 

b.                  PERFORMANCE FACTORS. Performance goals shall be based
exclusively on one or more of the following objective Company (including any
division or operating unit thereof) or individual measures, stated in either
absolute terms or relative terms, such as rates of growth or improvement, the
attainment by a share of Common Stock of a specified fair market value for a
specified period of time, earnings per share, earnings per share excluding
non-recurring, special or extraordinary items, return to stockholders (including
dividends), return on capital, return on total capital deployed, return on
assets, return on equity, earnings of the Company before or after taxes and/or
interest, revenues, revenue increase, new business development or acquisition,
repeat purchase rate, recurring revenue, recurring revenue increase, market
share, cash flow or cost reduction goals, cash flow provided by operations, net
cash flow, short-term or long-term cash flow return on investment, interest
expense after taxes, return on investment, return on investment capital,
economic value created, operating margin, gross profit margin, net profit
margin, pre-tax income margin, net income margin, net income before or after
taxes, pretax earnings before interest, depreciation and amortization, pre-tax
operating earnings after interest expense and before incentives, and/or
extraordinary or special items, operating earnings, net cash provided by
operations, and strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion goals, cost targets, customer satisfaction, reductions in errors and
omissions, reductions in lost business, management of employment practices and
employee benefits, supervision of litigation and information technology, quality
and quality audit scores, productivity, efficiency, and goals relating to
acquisitions or divestitures, or any combination of the foregoing.

 

c.                   PARTICIPANTS WHO ARE COVERED EMPLOYEES. With respect to
Participants who are Covered Employees or who, in the Committee's judgment, are
likely to be Covered Employees at any time during the applicable Performance
Period, an Award other than an Option or a Stock Appreciation Right may be based
only on performance factors that are compliant with the requirements of Treasury
Regulation Section 1.162-27(e)(2).  For this purpose, the factors listed in
Section 4b shall be deemed to be compliant with the requirements of such
Treasury Regulation.

9

 

--------------------------------------------------------------------------------

 
 

 

 

d.                  PARTICIPANTS WHO ARE NOT COVERED EMPLOYEES.  Notwithstanding
any provision of this Plan to the contrary, with respect to Participants who are
not Covered Employees and who, in the Committee's judgment, are not likely to be
Covered Employees at any time during the applicable Performance Period, the
performance goals established for the Performance Period may consist of any
objective Company (including any division or operating unit thereof) or
individual measures, whether or not listed in (b) above or whether or not
compliant with the  requirements of Treasury Regulation Section 1.162-27(e)(2),
and the Committee may grant Awards without regard to the need for satisfaction
of any performance goals whatsoever and/or without reference to any particular
Performance  Period.

 

Without in any way limiting the generality of the foregoing, such performance
goals may include subjective goals, the satisfaction of which shall be
determined by the Committee, in its sole and absolute discretion, and the
Committee may grant Awards subject only to the requirement of satisfying the
applicable Vesting Period.  Performance goals shall be subject to such other
special rules and conditions as the Committee may establish at any time within
the Determination Period.

 

5.                  STOCK AVAILABLE FOR AWARDS.

 

a.                   NUMBER OF SHARES.  Subject to adjustment under Section 5c,
the aggregate number of shares of Common Stock of the Company that may be issued
pursuant to the Plan is the Available Shares (as defined on the last page).  If
any Award expires, or is terminated, surrendered or forfeited, in whole or in
part, the unissued Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. If an Award granted under the Plan shall
expire or terminate for any reason without having been exercised in full, the
unpurchased shares subject to such Award shall again be available for subsequent
Awards under the Plan.  Shares issued under the Plan may consist in whole or in
part of authorized but unissued shares or treasury shares.

 

b.                  PER-PARTICIPANT LIMIT.  Subject to adjustment under Section
5c, no Participant may be granted Awards during any one fiscal year to purchase
more than 1,000,000 shares of Common Stock.

 

c.                   ADJUSTMENT TO COMMON STOCK.  Subject to Section 13, in the
event of any stock split, reverse stock split, stock dividend, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off, split-up, or other
similar change in capitalization or similar event, (i) the number and class of
securities available for Awards under the Plan and the per-Participant share
limit and (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding Option and Stock Appreciation Right
shall be adjusted by the Company (or substituted Awards may be made if
applicable) to the extent the Committee shall determine, in good faith, that
such an adjustment (or substitution) is appropriate.

10

 

--------------------------------------------------------------------------------

 
 

 

 

6.                  STOCK OPTION AWARDS.

 

a.                   GENERAL.  The Committee may grant options to purchase
Common Stock and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the shares of Common
Stock issued upon the exercise of each Option, including, but not limited to,
vesting provisions and restrictions relating to applicable federal or state
securities laws.  Each Option will be evidenced by a Stock Option Agreement. 

 

b.                  INCENTIVE STOCK OPTIONS.  An Option that the Committee
intends to be an Incentive Stock Option shall be granted only to an Employee and
shall be subject to and shall be construed consistently with the requirements of
Section 422 and regulations thereunder.  The Committee, the Board and the
Company shall have no liability if an Option or any part thereof that is
intended to be an Incentive Stock Option does not qualify as such.  An Option or
any part thereof that does not qualify as an Incentive Stock Option shall be a
"Nonqualified Stock Option.”

 

c.                   DOLLAR LIMITATION. For so long as the Code shall so
provide, Options granted to any Employee under the Plan (and any other incentive
stock option plans of the Company) which are intended to qualify as Incentive 
Stock Options shall not qualify as Incentive Stock Options to the extent that
such Options, in the aggregate, become exercisable for the first time in any one
calendar year for shares of Common Stock with an aggregate Fair Market Value (as
defined below and determined as of the respective date or dates of grant) of
more than $100,000.  The amount of Incentive Stock Options which exceed such
$100,000 limitation shall be deemed to be Nonqualified Stock Options.  For the
purpose of this limitation, unless otherwise required by the Code or regulations
of the Internal Revenue Service or determined by the Committee, Options shall be
taken into account in the order granted, and the Committee may designate that
portion of any Incentive Stock Option that shall be treated as Nonqualified
Stock Option in the event that the provisions of this paragraph apply to a
portion of any Option. The designation described in the preceding sentence may
be made at such time as the Committee considers appropriate, including after the
issuance of the Option or at the time of its exercise.

 

d.                  EXERCISE PRICE. The Committee shall establish the exercise
price (or determine  the method by which the exercise price shall be determined)
at the time each Option is granted and specify the exercise price in the
applicable Stock Option Agreement; provided, however, in no event may the per
share exercise price be less than the Fair Market Value (as defined below) of
the Common Stock on the date of grant; and provided, further, however, that,
except as may be required  under Section 5c, the Committee may not reduce,
directly or indirectly, at any time following the grant of the Option, the
exercise price per share of Common Stock underlying the Option to a level below
the Fair Market Value  per  share of Common Stock on the date of grant.  In the
case of an Incentive Stock Option granted to a Participant who, at the time of
grant of such Option, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
then the exercise price shall be no less than 110% of the Fair Market Value of
the Common Stock on the date of grant. In the case of a grant of an Incentive
Stock Option to any other Participant, the exercise price shall be no less than
100% of the Fair Market Value of the Common Stock on the date of grant.

11

 

--------------------------------------------------------------------------------

 
 

 

 

e.                   TERM OF OPTIONS.  Each Option shall be exercisable at such
times and subject to such terms and conditions as the Committee may specify in
the applicable Stock Option Agreement; provided that the term of any Incentive
Stock Option may not be more than ten (10) years from the date of grant.  In the
case of an Incentive Stock Option granted to a Participant who, at the time of
grant of such Option, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the term of the Option shall be no longer than five (5) years from the date of
grant. The term of any Nonqualified Stock Option may not be more than ten (10)
years from the date of grant.

 

f.                   EXERCISE OF OPTION. Options may be exercised only by
delivery to the Company of a written notice of exercise signed by the proper
person together with payment in full as specified in Section 6g and the Stock
Option Agreement for the number of shares for which the Option is exercised.

 

g.                  PAYMENT UPON EXERCISE.  Common Stock purchased upon the
exercise of an Option shall be paid for by (i) cash or its equivalent; (ii)
promissory note (if permitted by the Committee); (iii) a combination of the
foregoing methods of payment as permitted by the Committee; or (iv) such other
consideration and method of payment for the issuance of shares to the extent
permitted under applicable laws and approved by the Committee. The Committee may
also allow cashless exercise as permitted under Federal Reserve Board’s
Regulation T, subject to applicable securities law restrictions, or by any other
means which the Committee determines to be consistent with the Plan’s purpose
and applicable law.

 

h.                  ACCELERATION, EXTENSION, ETC.  The Committee may, in its
sole discretion, and in all instances subject to any relevant tax and accounting
considerations which may adversely impact or impair the Company, (i) accelerate
the date or dates on which all or any particular Options or Awards granted under
the Plan may be exercised, or (ii) extend the dates during which all or any
particular Options or Awards granted under the Plan may be exercised or vest.

12

 

--------------------------------------------------------------------------------

 
 

 

i.                    DETERMINATION OF FAIR MARKET VALUE.  If, at the time an
Option is granted under the Plan, the Company's Common Stock is publicly traded
under the Exchange Act, "Fair Market Value" shall mean (i) if the Common Stock
is listed on any established stock exchange or a national market system,
including without limitation the NASDAQ National Market or The NASDAQ Small Cap
Market of The NASDAQ Stock Market, its Fair Market Value shall be the last
reported sales price for such stock (on that date) or the closing bid, if no
sales were reported as quoted on such exchange or system as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or (ii) the
average of the closing bid and asked prices last quoted (on that date) by an
established quotation service for over-the-counter securities, if the Common
Stock is not reported on a national market system.  In the absence of an
established market for the Common Stock, the Fair Market Value thereof shall be
determined in good faith by the Committee after taking into consideration all
factors which it deems appropriate.

 

7.                  RESTRICTED COMPENSATION SHARE AWARDS.

 

a.                   GRANTS.  The Committee may grant Restricted Compensation
Share Awards entitling recipients to acquire shares of Common Stock, subject to
(i) restrictions on transfer as set forth in the applicable Award instrument and
(ii) forfeiture unless and until all specified employment, vesting and/or
performance conditions, as set forth in the applicable Award instrument, are
met.

 

b.                  TERMS AND CONDITIONS.  The Committee shall determine the
terms and conditions of any such Restricted Compensation Share Award.  Any stock
certificates issued in respect of a Restricted Compensation Share Award shall be
registered in the name of the Participant and, unless otherwise determined by
the Committee, deposited by the Participant, together with a stock power
endorsed in blank, with the Company (or its transfer agent or counsel as
designee).  Restricted Compensation Share Awards shall be issued for no cash
consideration or such minimum consideration as may be required by law. After the
expiration of the applicable restriction periods, the Company (or such 
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or, if the Participant has died, to the Designated
Beneficiary.

 

8.                  RESTRICTED COMPENSATION SHARE UNIT AWARDS.

 

a.                   GRANT.  The Committee may grant Restricted Compensation
Share Unit Awards entitling recipients to the right to acquire, at some time in
the future, Restricted Compensation Shares, subject to such other conditions as
the Committee may prescribe in the applicable Award. Restricted Compensation
Share Unit Awards are subject to forfeiture unless and until all specified Award
conditions are met, as determined by the Committee and set forth in the
particular Agreements applicable to such Awards.

 

13

 

--------------------------------------------------------------------------------

 
 

 

b.                  TERMS AND CONDITIONS.  The Committee shall determine the
terms and conditions of any such Restricted Compensation Share Unit Award.  No
stock certificates shall be issued in respect of a Restricted Compensation Share
Unit Award at the time of grant.  However, upon exercise, the Company (or the
Company's transfer agent or counsel as its designee) shall deliver stock
certificates to the Participant or, if the Participant has died, to the
Designated Beneficiary.

 

9.                  STOCK APPRECIATION RIGHT AWARDS.

 

a.                   GRANT.  The Committee may grant Stock Appreciation Right
Awards entitling recipients to the right to acquire, at some time in the future,
upon exercise, one or more shares of Common Stock, in an amount equal to the
product of (i) the excess of (A) the Fair Market Value of a share of Common
Stock on the date of exercise over (B) the exercise  price per share set forth
in the applicable Award Agreement and (ii) the number of shares of Common Stock
with respect to which the right is exercised, subject to such other conditions
as the Committee may prescribe in the applicable Award Agreement. Stock
Appreciation Right Awards are subject to forfeiture unless and until all
specified Award conditions are met, as determined by the Committee and set forth
in the applicable Award Agreement.

 

b.                  TERMS. The Committee shall determine the terms and
conditions of any such Stock Appreciation Right Award.  A Stock Appreciation
Right Award may be issued either as a Tandem SAR or as a Free-Standing SAR. It
is the intention of the Committee that the exercise of Tandem SARs assist the
recipient of an Option with the ability to pay applicable taxes with respect to
the exercise of an Option and the SARs themselves.  The exercise price of a
Tandem SAR shall be the exercise price per share of the related Option. The
exercise price of a Free-Standing SAR shall be determined by the Committee in
its sole discretion; provided, however, that exercise price shall not be less
than 100% of the Fair  Market Value of a share of Common Stock on the date of
grant; and provided, further, however, that, except as may be required under
Section 5c, the Committee may not reduce, at any time following the grant of the
Free-Standing SAR, the exercise price per share of Common Stock underlying such
Free-Standing SAR to a level below the Fair Market Value per share of Common
Stock on the date of grant. No stock certificates shall be issued in respect of
a Stock Appreciation Right Award, and such Award shall be reflected merely in
book entry form on the Company's books and records. A Stock Appreciation Right
Award may be settled only in cash.

 

10.              PERFORMANCE SHARE AWARDS

 

a.                   GRANTS.  The Committee may grant Performance Share Awards
entitling recipients to acquire shares of Common Stock upon the attainment of
specified performance goals within a specified Performance Period, which shares
may or may not be Restricted Compensation Shares, subject to such other
conditions as the Committee may prescribe in the applicable Award.  Performance 
Share Awards subject to forfeiture unless and until all specified Award
conditions are met, as determined by the Committee and set forth in the
particular Agreements applicable to such Awards.

14

 

--------------------------------------------------------------------------------

 
 

 

 

b.                  TERMS AND CONDITIONS.  The Committee shall determine the
terms and conditions of any such Performance Share Award.  Unless otherwise
determined by the Committee, the payment value of the Performance Share Awards
shall be based upon the Fair Market Value of the Common Stock underlying such
Award on the date the Performance Shares are earned or on the date the Committee
determines that the Performance Shares have been earned.  The Committee shall
establish performance goals for each Performance Period for the purpose of
determining the extent to which Performance Shares awarded for such cycle are
earned.  As soon as administratively practicable after the end of a performance
cycle, the Committee shall determine the number of Performance Shares which have
been earned in relation to the established performance goals. No stock
certificates shall be issued in respect of Performance Share Awards at the time
of grant unless the Performance Shares are Restricted Compensation Shares, in
which case the rules of Section 9b with respect to the issuance of certificates
shall apply.  However, upon the lapse of all applicable restrictions, the
Company (or the Company's transfer agent or counsel as its designee) shall
deliver stock certificates to the Participant or, if the Participant has died,
to the Designated Beneficiary.

 

11.              AWARD SHARES

 

a.                   GRANTS.  The Committee may grant Award Shares entitling
recipients to acquire shares of Common Stock, subject to such terms,
restrictions, conditions, performance criteria, vesting requirements and payment
needs, if any, as the Committee shall determine in the applicable Award
Agreement.  Award Shares are subject to forfeiture unless and until all
specified Award conditions are met, as determined by the Committee and set forth
in the applicable Award Agreement.

 

b.                  TERMS AND CONDITIONS.  The Committee shall determine the
terms and conditions of any such Award Share.  Award Shares shall be issued for
no cash consideration or such minimum consideration as may be required by law. 
When paid, the Company (or the Company's transfer agent or counsel as its
designee) shall deliver stock certificates for the Award Shares to the
Participant or, if the Participant has died, to the Designated Beneficiary.

 

12.              OTHER STOCK-BASED AWARDS.  The Committee shall have the right
to grant other Awards based upon the Common Stock having such terms and
conditions as the Committee may determine, including, without limitation, the
grant of securities convertible into Common Stock and the grant of phantom stock
awards or stock units.

 

 

 

15

 

--------------------------------------------------------------------------------

 
 

 

13.              GENERAL PROVISIONS APPLICABLE TO AWARDS.

 

a.                   TRANSFERABILITY OF AWARDS.  Except as the Committee may
otherwise determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant;  provided, however, except as the Committee
may otherwise determine or provide in an Award, Nonqualified Stock Options and
Restricted Compensation Share Awards may be transferred pursuant to a qualified
domestic relations order (as defined in ERISA) or to a grantor-retained annuity
trust or a similar estate-planning vehicle in which the trust is bound by all
provisions of the Stock Option Agreement or Restricted Compensation Share Award,
which are applicable to the Participant.  References to a Participant, to the
extent relevant in the context, shall include references to authorized
transferees.

 

b.                  DOCUMENTATION.  Each Award under the Plan shall be evidenced
by an Award Agreement in such form as the Committee shall determine or as
executed by an officer of the Company pursuant to authority delegated by the
Committee or Board.  Each Award Agreement may contain terms and conditions in
addition to those set forth in the Plan, provided that such terms and conditions
do not contravene the provisions of the Plan or applicable law.

 

c.                   COMMITTEE DISCRETION.  The terms of each type of Award need
not be identical, and the Committee need not treat Participants uniformly.

 

d.                  ADDITIONAL AWARD PROVISIONS.  The Committee may, in its sole
discretion, include additional provisions in any Stock Option Agreement,
Restricted Compensation Share Award or other Award granted under the Plan,
including without limitation restrictions on transfer, commitments to pay cash
bonuses, to make, arrange for or guaranty loans (subject to compliance with
Section 15f) or to transfer other property to Participants upon exercise of
Awards, or transfer other property to Participants upon exercise of Awards, or
such other provisions  as shall be determined by the Committee;  provided that
such additional provisions shall not be inconsistent with any other term or
condition of the Plan or applicable law.

 

e.                   TERMINATION OF STATUS.  The Committee shall determine the
effect on an Award of the Disability, death, Retirement, authorized leave of
absence or other change in the employment or other status of a Participant and
the extent to which, and the period during which, the Participant, or the
Participant's legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights under the Award, subject to applicable law and
the provisions of the Code related to Incentive Stock Options.  Such
determination shall be reflected in the applicable Award Agreement.

 

16

 

--------------------------------------------------------------------------------

 

 

f.                   CHANGE IN CONTROL OF THE COMPANY.  Unless otherwise
expressly provided in the applicable Agreement, in connection with the
occurrence of a Change in Control, the Committee shall, in its sole discretion
as to any outstanding Award (including any portion thereof; on the same basis or
on different bases, as the Committee shall specify), take one or any combination
of the following actions:

 

                                    i.          make appropriate provision for
the continuation of such Award by the Company or the assumption of such Award by
the surviving  or acquiring entity and by substituting on an equitable basis for
the shares then subject to such Award either (x) the consideration payable with
respect to the outstanding shares of Common Stock in connection with the Change
in Control, (y) shares of stock of the surviving or acquiring corporation or (z)
such other securities as the Committee deems appropriate, the fair market value
of which (as determined by the Committee in its sole discretion) shall not
materially differ from the fair market value of the shares of Common Stock
subject to such Award immediately preceding the Change in Control;

 

                                    ii.         accelerate the date of exercise
or vesting of such Award;

                         

                                    iii.        permit the exchange of such
Award for the right to participate in any stock option or other employee benefit
plan of any successor corporation;

 

                                    iv.        provide for the repurchase of the
Award for an amount equal to the difference of (x) the consideration received
per share for the securities underlying the Award in the Change in Control minus
(y) the per share exercise price of such securities.  Such amount shall be
payable in cash or the property payable in respect of such securities in
connection with the Change in Control. The value of any such property shall be
determined by the Committee in its discretion; or

 

                                    v.         provide for the termination of
such Award immediately prior to the consummation of the Change in Control;
provided  that no such termination will be effective if the Change in Control is
not consummated.

 

g.                  DISSOLUTION OR LIQUIDATION.  In the event of the proposed
dissolution or liquidation of the Company, the Committee shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Committee in its sole discretion may provide for a Participant
to have the right to exercise his or her Award until fifteen (15) days prior to
such transaction as to all of the shares of Common Stock covered by the Option
or Award, including shares as to which the Option or Award would not otherwise
be exercisable, which exercise may in the sole discretion of the Committee, be
made subject to and conditioned upon the consummation of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate upon the consummation of such proposed action.

17

 

--------------------------------------------------------------------------------

 

 

 

h.                  ASSUMPTION OF AWARDS UPON CERTAIN EVENTS.  In connection
with a merger or consolidation of an entity with the Company or the acquisition
by the Company of property or stock of an entity, the Committee may grant Awards
under the Plan in substitution for stock and stock-based awards issued by such
entity or an affiliate thereof.  The substitute Awards shall be granted on such
terms and conditions as the Committee considers appropriate in the
circumstances.

 

i.                    PARACHUTE PAYMENTS AND PARACHUTE AWARDS.  Notwithstanding
the provisions of Section 13f, but subject to any contrary  provisions in a
Participant's employment agreement with the Company or any Parent or Subsidiary
thereof, if, in connection with a Change in Control, a tax under Section 4999 of
the Code would be imposed on the Participant (after taking into account the
exceptions set forth in Sections  280G(b)(4)  and 280G(b)(5) of the Code), then
the Company shall pay the Participant an amount equal to the tax under Section
4999.

 

j.                    AMENDMENT OF AWARDS.  The Committee may amend, modify or
terminate any outstanding Award including, but not limited to, substituting
therefor another Award of the same or a different type, changing the date of
exercise or realization, and converting an Incentive Stock Option to a
Nonqualified Stock Option, provided that the Participant's consent to such
action shall be required unless the Committee determines that the action, taking
into account any related action, would not materially and adversely affect the
Participant.

 

k.                  CONDITIONS ON DELIVERY OF STOCK.  The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company's counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.  Notwithstanding any provision of the Plan to the contrary, in
no event may an Option or Stock Appreciation Right be settled in a form other
than cash.

 

l.                    ACCELERATION. The Committee may at any time provide that
any Options shall become immediately exercisable in full or in part, that any
Restricted Compensation Share Awards shall be free of some or all restrictions,
or that any other stock-based Awards may become exercisable in full or in part
or free of some or all restrictions or conditions, or otherwise realizable in
full or in part, as the case may be, despite the fact that the foregoing actions
may (i) cause the application of Sections 280G and 4999 of the Code if a change
in control of the Company occurs, or (ii) disqualify all or part of the Option
as an Incentive Stock Option.

18

 

--------------------------------------------------------------------------------

 

 

 

14.              TAXES/CODE 409A.  The Company shall have the right to deduct
from payments of any kind otherwise due to the optionee or recipient of an Award
any federal, state or local taxes of any kind required by law to be withheld
with respect to any shares issued upon exercise of Options or other Awards under
the Plan, the purchase of shares subject to the Award or the grant of Common
Stock free and clear of any restrictions thereon.  Notwithstanding anything
herein to the contrary, to the extent a delay in payment or other modification
to this Plan or an Agreement is required as determined in the opinion of
Company's tax advisors to prevent the imposition of an additional tax to the
recipient under Section 409A of the Code, then such payment shall not be made
until the first date on which such payment is permitted or other modifications
shall be made to comply with Section 409A and interpretive guidance issued
thereunder.

 

15.              MISCELLANEOUS. 

 

a.                   NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  No person shall
have any claim or right to be granted an Award, and the grant of an Award shall
not be construed as giving a Participant the right to continued employment or
any other relationship with the Company.  The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan.

 

b.                  NO RIGHTS AS STOCKHOLDER.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder thereof.

 

c.                   EFFECTIVE DATE AND TERM OF PLAN. The Plan shall become
effective upon approval by the stockholders. No Awards shall be granted under
the Plan after the completion of ten years from the Effective Date, but Awards
previously granted may extend beyond that date. Notwithstanding any provision of
this Plan to the contrary, if the Company has executed a definitive acquisition
or similar agreement pursuant to which a Change in Control will occur upon the
closing of the transaction(s) contemplated thereby, the Committee, in its sole
discretion, may treat the execution of such agreement itself as triggering a
Change in Control.

 

d.                  AMENDMENT OF PLAN. The Committee may amend, suspend or
terminate the Plan or any portion thereof at any time; provided, however, that
no amendment shall be made without stockholder approval if such approval is
necessary to comply with any applicable law, rules or regulations.

 

19

 

--------------------------------------------------------------------------------

 

 

e.                   NO TRUST FUND OR ERISA PLAN CREATED.  Neither the Plan nor
any Award granted thereunder shall create or be construed as creating a trust or
separate fund of any kind or a fiduciary relationship between the Company and a
Participant, Designated Beneficiary or any other person. To the extent that any
Participant, Designated Beneficiary or any other person acquires any Award under
the Plan, his or her rights with respect thereto shall be not greater than the
rights of any unsecured general creditor of the Company. The Plan is not
intended to constitute any type of plan, fund or program providing retirement
income or resulting in the deferral of income for periods extending to the
termination of employment of beyond, and ERISA shall not apply to the Plan. No
provision of this Plan shall be construed as subjecting any portion of the Plan
to any requirements of ERISA.

 

f.                   SECURITIES LAW COMPLIANCE. With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Exchange Act. To the extent
any provision of the Plan or action by the Committee fails to so comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.

 

g.                  ARBITRATION OF DISPUTES.  All controversies or claims that
may arise between the Participant and the Company in connection with this Plan
shall be settled by arbitration.  The arbitration shall be held in the State of
Illinois, and administered by the American Arbitration Association under its
Commercial Arbitration Rules, applying Nevada law, except to the extent such law
is preempted by ERISA.

 

                                    i.          QUALIFICATIONS OF ARBITRATOR. 
The arbitration shall be submitted to a single arbitrator chosen in the manner
provided under the rules of the American Arbitration Association.  The
arbitrator shall be disinterested and shall not have any significant business
relationship with either party, and shall not have served as an arbitrator for
any disputes involving the Company or any of its Affiliates more than twice in
the thirty-six (36) month period immediately preceding his or her date of
appointment.  The arbitrator shall be a person who is experienced and
knowledgeable in employment and executive compensation law and shall be an
attorney duly licensed to practice law in one or more states.

 

                                    ii.         POWERS OF ARBITRATOR.  The
arbitrator shall not have the authority to grant any remedy which contravenes or
changes any term of this Plan and shall not have the authority to award punitive
or exemplary or damages under any circumstances.  The parties shall equally
share the expense of the arbitrator selected and of any stenographer present at
the arbitration.  The remaining costs of the arbitration proceedings shall be
allocated by the arbitrator, except that the arbitrator shall not have the power
to award attorney's fees.

20

 

--------------------------------------------------------------------------------

 

 

 

                                    iii.        EFFECT OF ARBITRATOR'S 
DECISION.  The arbitrator shall render his or her decision within thirty (30)
days after termination of the arbitration proceeding, which decision shall be in
writing, stating the reasons therefor and including a brief description of each
element of any damages awarded. The decision of the arbitrator shall be final
and binding.  Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.

 

h.                  GOVERNING LAW.  The provisions of the Plan and all Awards
made hereunder shall be governed by and interpreted in accordance with the laws
of the state of Nevada, without regard to any applicable conflicts of law.

 

i.                    DESIGNATION OF BENEFICIARY.  A Participant may file with
the Committee a written designation of one or more persons as such Participant's
Designated Beneficiary or Designated Beneficiaries.  Each beneficiary
designation shall become effective only when filed in writing with the Committee
during the Participant's lifetime on a form prescribed by the Committee. The
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of a beneficiary other than such spouse. The
filing with the Committee of a new beneficiary designation shall cancel all
previously filed beneficiary designations. If a Participant fails to designate a
beneficiary, or if all Designated Beneficiaries of a Participant predecease the
Participant, then each outstanding Award shall be payable to the Participant's
estate.

21

 

--------------------------------------------------------------------------------

 
 

 

 

APPROVALS

EXPERIENCE ART AND DESIGN, INC.

2013 INCENTIVE COMPENSATION PLAN

 

 

 

NUMBER OF SHARES OF COMMON STOCK AVAILABLE

FOR AWARD UNDER THE PLAN:

 

 

 

2,000,000

 

 

 

Adopted by the Board of Directors on

May 7, 2013

 

Ratified by the Stockholders on

May 7, 2013

 

 

 

 

 

 

 

 

 

 